DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on June 21, 2022.
Claims 1, 9, and 17 are amended.  Claims 24-27 are new claims.  Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, 20, 22, and 23-27 are pending for examination.  Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, 20, 22, and 23-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 9, and 17 each recite the limitations “an action element configured to permit the user to select an action item to be communicated, to the first patient, with an interactive element in the alert to permit the first patient to interact with the alert with respect to the action item, wherein the action item indicates that the first patient is to update patient information, and wherein the interactive element in the alert is configured to permit the first patient to interact with the alert to update the patient information” or analogous variants in the claimed method, medium, and system respectively.  Although Applicant asserts that the limitations at issue are supported at least by paragraph 33 of the specification, nothing in the disclosure of this paragraph or elsewhere in the original disclosure provides support for “wherein the interactive element in the alert is configured to permit the first patient to interact with the alert to update the patient information” as now claimed.  Paragraph 33 and associated Figure 3A describe and illustrate that the alert modification interface may include an Action element which may be configured to communicate one or more action items to a user within an alert message.  The paragraph states that “[i]n one embodiment, a user may select at least one of a plurality of actions of which to communicate to an entity, such as ‘Update Insurance Information’” and that “the communicated action may include one or more variable elements for an entity to interact with, such as a button or ‘check-box’ in order to permit the user to signify a choice regarding the communicated action” (emphasis added).  Applicant is presumable relying on the “Update Insurance Information” example as representing the limitation of an action item to “update patient information” as claimed, yet the disclosure that one or more variable elements permit the user to “signify a choice” does reasonably support possession of configuring an interactive element in the alert “to permit the first patient to interact with the alert to update the patient information” as claimed.  On the contrary, “signify[ing] a choice” in relationship to an action item suggests a simple response such as accepting or rejecting the action item rather than the complex user interface features and backend elements that would be required such that “the interactive element in the alert” permits the user to “interact with the alert to update the patient information,” i.e. allows the user to use the alert user interface to update patient information.  No other disclosure suggests a user interacting with an alert to update information as claimed.  Dependent Claims 3, 4, 7, 8, 11, 12, 15, 16, 19, 20, 22, and 23-27 incorporate the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, 20, 22, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gawlick, Ute, U.S. Patent Application 2011/0199214 A1 (published Aug. 18, 2011) (hereinafter “Gawlick”) in view of in view of Rothschild et al., U.S. Patent Application 2016/0350501 A1 (published Dec. 1, 2016) (hereinafter “Rothschild”); Lueckhoff et al., U.S. Patent Application 2004/0081310 A1 (published Apr. 29, 2004) (hereinafter “Lueckhoff”); and Lara et al., U.S. Patent Application 2007/0174092 A1 (published Jul. 26, 2007) (hereinafter “Lara”)
Regarding Claim 1, Gawlick teaches a computer-implemented method (e.g., Gawlick, Abstract and paras. 6, 8, and 17, describing a method for generating an alert within a medical alert system in which a user interface window is configured to allow a user to define alert values and related aspects) comprising:
Displaying, on a display, a plurality of alert rules (e.g., id., para. 16 and Figs. 6-31, describing and illustrating user interface windows of a medical alert application, and para. 68 and Fig. 15, describing and illustrating a user interface window comprising a dashboard space including an alert rule list with one or more alert rules);
Receiving a first user selection of a displayed alert rule (e.g., id., paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a modifier selector and describing receipt of an indication of a user selection of a modifier selector associated with an alert rule of the one or more alert rules);
In response to receiving the user selection, displaying, on the display, an alert modification interface corresponding to the selected alert rule, wherein the alert modification interface includes one or more conditions for triggering a communication of an alert to a first entity (see, e.g., id., para. 75, describing user selection of a modifier selector of an alert rule causing presentation of an alert rule window that “allows the user to adjust the parameters associated with the alert rule”; paras. 76 and 86 and Fig. 17, describing and illustrating a user interface window comprising a new rule parameter list accessible from the dashboard space including the alert rule list, the parameter list including a test condition control allowing the user to define alert rule test conditions [indicating test conditions included in the parameters of an alert rule]; and paras. 62, 70, and 97, indicating alert rules triggered by parameters of the alert rules, including test conditions, being satisfied, a triggered alert rule resulting in actions to alert medical personnel; and see also, e.g., id., paras. 55-59 and Fig. 10, describing and illustrating a user interface for adjusting alert ranges [representing triggering conditions] of alert rules associated with a selected physiological characteristic);
Receiving at least one additional user selection indicative of a change to the one or more displayed conditions for triggering the communication of an alert to the first entity (see, e.g., id., para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule and describing a modified alert rule [indicating receipt of a changed alert rule parameter] overriding another alert rule; paras. 76 and 86 and Fig. 17, indicating that test conditions are included in the parameters of an alert rule; and paras. 55-59 and Fig. 10, indicating that test conditions represent triggering conditions of an alert rule); 
In response to receiving the at least one additional user selection, updating the selected alert rule by at least updating a priority of the selected alert rule (see, e.g., id., para. 75, indicating the user using the alert rule window to modify [update] the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” [which can be viewed as representing priority levels]; and paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert description window including a displayed priority value);
Receiving patient information from a plurality of different healthcare providers, wherein the patient information comprises names of a plurality of patients including a first patient (see, e.g., id., paras. 20, 21, and 23 and Fig. 1, describing and illustrating the medical alert system as comprising various computing devices used to manage information associated with patients, describing medical personnel using the computing devices to receive alerts related to patients and to check and update a status of a patient, and describing patient monitoring by various electronic devices such that data of patients is automatically or manually provided to the system; para. 22, describing management of patient data in multiple dimensions and from multiple sources without limitation; and para. 45, describing patient demographic information including a patient name.  Note that patient information provided by or in relationship to various personnel can be viewed as patient information from a plurality of different healthcare providers under a broadest reasonable interpretation standard);
Processing the patient information through a processing system where the alert rules are implemented (see, e.g., id., paras. 21 and 23 and Fig. 1, describing and illustrating the medical alert system as comprising a data processing system that receives the patient data and initiates processing of the data automatically or under control of an operator, and paras. 19 and 40-42, describing embodiments in which a rules manager is implemented in relationship to a database of the processing system);
Identifying the first patient from the patient information (see, e.g., id., paras. 19, 21, and 40-42, describing use of data mining in relationship to data associated with a patient in the database of the processing system to trigger and respond to alert rules [indicating identification of a patient in some form]);
Retrieving the selected alert rule based on information of the first patient (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule from among multiple alert rules of various types; paras. 76, 77, and 79 and Fig. 17, indicating alert rules as applicable to patients of certain groups or types; and paras. 70 and 85, indicating alert rules generated or triggered based on patient data changes or patient data evaluated periodically in relationship to satisfied conditions or criteria);
Initiating the selected alert rule based on the priority of the selected alert rule (see, e.g., id., paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list or generation conditions of an alert rule as including a priority; and paras. 66, 70, 73, 95, and 98 indicating variation in generation or triggering of an alert based on a priority of the alert; and para. 70, indicating alert rules generated or triggered based on patient data evaluated in relationship to satisfied conditions or criteria);
Via the selected alert rule, generating the alert with an estimate for the first entity (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule; para. 42, describing alert rules that trigger calls to data mining models to apply predictions in real time by executing a prediction model; para. 99, describing one or more prediction alerts generated based on execution of a prediction alert rule; and para. 100, describing embodiments in which prediction alerts include a time value, a description, and a probability of occurrence [the information representing an estimate in some form]); and
Automatically communicating the alert to the first entity (see, e.g. id., paras. 99-107 and Figs. 23-25, describing and illustrating presentation of prediction alert information to a user in relationship to a prediction alert rule),
Wherein the alert modification interface further comprises: 
at least one variable element configured to permit a user to input a text string in the communication of the alert to the first entity (see, e.g., id., para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76 and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a description that may be edited using a text box user interface control [a variable element configured to permit a user to input a text string]; para. 81 and Fig. 13, describing a value entered using the description control as corresponding to a text field indicated by an alert description shown after generation of an alert based on the corresponding alert rule; and paras. 62 and 66 and Fig. 13, describing and illustrating the alert description window associated with a triggered alert, the alert description window including a displayed alert description), and
An action element configured to permit the user to select an action item to be communicated, to the first patient (see, e.g., id., paras. 76 and 82 and Fig. 17, describing and illustrating the parameter list of an alert rule as including an action that may be edited; para. 81 and Fig. 13, describing a value entered using the action control as corresponding to a text field indicated by an alert proposed action shown after generation of an alert based on the corresponding alert rule; and paras. 62 and 66 and Fig. 13, describing and illustrating the alert description window associated with a triggered alert, the alert description window including a displayed alert proposed action).
However, Gawlick is silent regarding the first entity (to which an alert is communicated) being a first patient, regarding the patient information comprising billing information and healthcare plans of the plurality of patients, regarding identifying billing information of the first patient and a healthcare plan of the first patient from the patient information, regarding generating an estimate of a cost associated with a procedure that the first patient has selected based in part on the healthcare plan of the first patient, and regarding generating the alert with the estimate for the first patient.
Rothschild teaches a computer-implemented method (e.g., Rothschild, Abstract, describing a method and system for estimating medical billing codes and patients’ financial responsibility for the services from medical services providers and legal healthcare organizations), comprising: triggering a communication of an alert to a first patient (see, e.g., id., para. 22 and Fig. 1, describing and illustrating a system to generate billing codes for calculating a consolidated medical bill, the system comprising one or more users including a patient, and paras. 43 and 60, describing notification alerts received by users including a patient); receiving patient information, wherein the patient information comprises billing information and healthcare plans of a plurality of patients including the first patient (see, e.g., id., para. 24, describing information entered into the system by users including patients, medical services providers, and legal healthcare organizations and describing the information stored in one or more databases including a patient database, a medical services provider database, and a legal healthcare organization database; para. 26, describing storing information including patients with their details including billing discounts previously offered to the patients and historical data including previously billed medical concepts and billing codes [billing information] and including information about the medical insurance coverage for the patients; and para. 28, describing a custom rules database that includes rules or guidelines regarding parameters of generating billing codes depending on factors such as patient demographics, patient medical insurance eligibility, and existing medical insurance coverage); identifying billing information of the first patient and a healthcare plan of the first patient from the patient information (see, e.g., id., para. 6, describing estimating medical billing codes and a patient’s financial responsibility for patient encounters and describing calculating a patient’s financial responsibility based on the charges mapped with the patient’s insurance eligibility and contractual insurance payment allowed amounts as determined by a provider or organization; para. 26, describing use of historical data in determining information for a particular patient; and para. 31, describing a billing analysis module checking historical data for a particular patient stored in the patient database along with other information), generating an estimate of a cost associated with a procedure that the first patient has selected based in part on the healthcare plan of the first patient (see, e.g., id., para. 23, describing a entering a query related to a medical service, such as patient problems, diagnosis, or treatment, via an interface of a user device [representing a selected procedure in some sense] and indicating embodiments in which the user is a patient; para. 27, describing medical concept and billing code information as including fees or costs that may be helpful in calculating a final billing estimate incurred by a patient for a medical service; and para. 31, describing the billing analysis module as analyzing billing codes, applicable custom rules, and historical data to generate a consolidated final billing claim estimate and patient’s financial responsibility), and generating the alert with the estimate for the first patient (see, e.g., id., describing the billing analysis module as generating a consolidated final billing claim estimate and patient’s financial responsibility; para. 43, describing addition of new user information and analyzed output from the system as automatically shared among the databases and user devices and describing embodiments in which users, including the patient, receive notification alerts for updated information through but not limited to email, text message, voice message, or call, among others; and para. 44, describing the system as providing opportunity to patients to be informed about a medical services provider and approximate estimate of the cost of availing themselves of their services.  Note that any notification or display comprising an estimate of a cost can be viewed as a generated alert with the estimate).
Gawlick and Rothschild are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for identification and communication of information to a patient and with teachings directed toward applications in healthcare settings.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick and Rothschild and implement a method in which a first entity to which an alert is communicated is a first patient, patient information comprises billing information and healthcare plans of a plurality of patients, billing information of the first patient and a healthcare plan of the first patient is identified from the patient information, an estimate of a cost associated with a procedure of the first patient is generated based is in part on the healthcare plan of the first patient, and the alert is generated with the estimate for the first patient in order to allow patients to be better informed about the approximate or estimated cost of using the services of a health care provider (see, e.g., Rothschild, Abstract and paras. 2-5 and 44; and in view of the value of cost estimation well known in the art).  
However, Gawlick as modified by Rothschild appears to be silent regarding the action item communicated with an interactive element in the alert to permit the first patient to interact with the alert with respect to the action item, wherein the action item indicates that the first patient is to respond, and wherein the interactive element in the alert is configured to permit the first patient to interact with the alert to respond.
Lueckhoff teaches a computer-implemented method (e.g., Lueckhoff, Abstract and para. 9, describing methods and systems for generating alerts), comprising: an action item communicated with an interactive element in an alert to permit a user to interact with the alert with respect to the action item, wherein the action item indicates that the first patient is to respond, and wherein the interactive element in the alert is configured to permit the user to interact with the alert to respond (see, e.g., id., paras. 23, 25, 37, 42, and 51 and Fig. 4A, describing customizable alert configuration information processed by an alert modeler in order to provide a navigable alert that allows user selection to display additional information such as contextual information or to navigate to additional information; para. 58, describing embodiments in which an alert includes features such as a navigational link and related information that allows navigation to a navigation destination when the user selects a navigable alert at run time; and para. 60, describing embodiments in which a tooltip message is displayed when the user moves his/her selection pointer over an alert.  Note that navigation to an arbitrary link comprises various forms of response).
Lueckhoff is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for configuring or updating alerts.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick, Rothschild, and Lueckhoff and implement a method in which an action item is communicated with an interactive element in an alert to permit a user to interact with the alert with respect to the action item, wherein the action item indicates that the first patient is to respond, and wherein the interactive element in the alert is configured to permit the user to interact with the alert to respond in order to allow customization of alert information and provide more relevant alerts (see, e.g., Lueckhoff, paras. 3-9 and 51; and in view of the value of alert or notification customization and user feedback known in the art).  
However, Gawlick as modified by Rothschild and Lueckhoff appears to be silent regarding via the selected alert rule, generating the alert for the first patient, and automatically communicating the alert to the first patient and silent regarding the action item indicating that the first patient is to update patient information and the first patient updating the patient information.
Lara teaches a computer-implemented method (see, e.g., Lara, Abstract and paras. 8, 9, and 61, describing a system for improving patient compliance and describing related methods), comprising: via a selected alert rule, generating an alert for a first patient, and automatically communicating the alert to the first patient, wherein an action item indicates that a first patient is to update patient information, and wherein a user interface permits the first patient to update the patient information (see, e.g., id., paras. 13 and 14, describing the system as subscribing patients to a reminder system, setting up patient alerts, and transmitting alerts to patient communication devices [representing generating and automatically communicating an alert to a patient], the alerts dispatched to the patient to remind the patient to take prescriptions, refill prescriptions, or to perform any other task related to their health care treatment; para. 43, describing a patient database comprising information about each patient registered with the system and describing embodiments in which the patient database includes information such as compliance rate; and para. 59, describing embodiments in which a patient sends a feedback message in response to an alert and describing compliance information updated in the patient database when the patient replies to an alert with a confirmation of compliance).
Lara is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for configuring and providing alerts.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick, Rothschild, Lueckhoff, and Lara and implement a method in which, via a selected alert rule, an alert is generated for a first patient and the alert is automatically communicated to the patient and in which an action item indicates that a first patient is to update patient information and a user interface permits the first patient to update the patient information in order to provide more effective reminders and improve patient compliance (see, e.g., Lara, paras. 3-13; and in view of the value of updating information well known in the art).  
Regarding Claim 3, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, wherein receiving the at least one additional user selection indicative of a change to the one or more displayed conditions further comprises: receiving at least one property associated with a value; and generating the value within the communication of the alert to the first patient (see, e.g., Gawlick, para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a test condition control that may be used to define alert rule test conditions, such as relative to a certain a physiological characteristic indicator, using a text box and including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” using a drop down selector box user interface control; paras. 62 and 66 and Fig. 13, describing and illustrating the alert description window associated with a triggered alert, the alert description window including a displayed priority value; and paras. 91, 92, and 97 and Fig. 21, describing and illustrating a complex alert description window associated with a triggered complex alert, the complex alert description window including displayed causes including priority values and designated physiological characteristic indicators).
Regarding Claim 4, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, further comprising: determining whether a calculation request matches the one or more conditions for triggering the communication, wherein in response to a determination that the calculation request matches the one or more conditions for triggering the communication, including the alert in the communication to the first patient; and in response to a determination that a calculation request does not match the one or more conditions for triggering the communication, forgoing including the alert in the communication to the first patient (see, e.g., Gawlick, para. 62, describing one or more alerts generated based on execution of an alert rule triggered based on receipt of a measured value of a physiological characteristic [which can be viewed as representing or comprising a calculation request] and providing an example in which an applicable alert rule is identified by comparing a characteristic indicator of the measured value to the physiological characteristic indicator associated with the alert rule such that, if the alert rule is applied and the received measured value of the physiological characteristic satisfies the alert rule, the alert is generated and listed in an alert status window.  Under such an arrangement, alerts of matching alert rules are included in the alert status window while alerts of alert rules that do not match are not included).
Regarding Claim 7, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, wherein displaying the plurality of alert rules further comprises: displaying, on the display, a preview of a communication of the alert to the first patient, wherein the preview of the communication of the alert to the first patient corresponds to the selected alert rule (see, e.g., Gawlick, paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a description and describing user selection of a modifier selector associated with an alert rule [representing a currently selected alert rule] to present the alert rule window allowing the user to adjust the parameters associated with the alert rule; and paras. 76 and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a description that may be edited using a text box user interface control.  Note that any prior display of alert content, such as an alert description as noted, that is later provided in a triggered alert can be viewed as a preview of a communication of an alert as claimed).
Regarding Claim 8, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, further comprising: at a first time, in response to receiving a request for a first communication of a first type, evaluating the plurality of alert rules and including corresponding information from a first set of the plurality of alert rules in the first communication of the first type; and at a second time, different than the first time, in response to receiving a request for a second communication of the first type, evaluating the plurality of alert rules and including corresponding information from a second set of the plurality of alert rules, different than the first set of the plurality of alert rules, in the second communication of the first type (see, e.g., Gawlick, para. 40 and Fig. 5, describing and illustrating example medical alert operations comprising repeatedly receiving data, monitoring a database, executing alert rules, executing a prediction model, and generating an alert; para. 42, describing a rules manager that evaluates an alert rule or rules and triggers actions to alert medical personnel through a dashboard of a medical alert application, describing embodiments in which some alert rules trigger calls to a data mining module that sends results back to the alerts manager executing an alert rule which evaluates new alert rules to determine if those results should be sent to medical personnel as well, and indicating that prediction model execution may not be applied each time the data changes; and paras. 53 and 61-63, indicating different groups or types of patients to which alert rules may apply and indicating different types of alerts [representing different types of requests or communications in some sense].  Under the arrangements described above, operation of an alert rule or set of alert rules of a certain type at different times with and without prediction model execution causing inclusion of additional alert rule evaluation results can be viewed as comprising a second communication including corresponding information from a second, different set of alert rules as claimed).
Regarding Claim 9, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a non-transitory computer readable storage medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a non-transitory computer readable storage medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a non-transitory computer readable storage medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a non-transitory computer readable storage medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a non-transitory computer readable storage medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 22, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 23, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 24, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, wherein the patient information is billing or healthcare plan information of the first patient, and wherein the interactive element is configured to permit the first patient to update the billing or healthcare plan information (see, e.g., Lara, paras. 13 and 14, describing the system as subscribing patients to a reminder system, setting up patient alerts, and transmitting alerts to patient communication devices [representing generating and automatically communicating an alert to a patient], the alerts dispatched to the patient to remind the patient to take prescriptions, refill prescriptions, or to perform any other task related to their health care treatment [which can be viewed as representing healthcare plan information]; para. 59, describing embodiments in which a patient sends a feedback message in response to an alert and describing compliance information updated in the patient database when the patient replies to an alert with a confirmation of compliance; and para. 50, describing embodiments in which the reminder system allows quick setup of reminders for known drug regimens [representing healthcare plan information].  One of ordinary skill in the art would have been motivated to update healthcare plan information under the same rationale as provided in the discussion of Claim 1 above).
Regarding Claim 25, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, further comprising: receiving a third user selection indicative of the action item to be communicated to the first patient with the one or more interactive elements configured to permit the first patient to interact with the alert with respect to the action item; and in response to receiving the third user selection, updating the selected alert rule by at least updating the action element of the selected alert rule (see, e.g., Gawlick, para. 75, indicating the user using the alert rule window to modify [update] the alert rule; paras. 76 and 82 and Fig. 17, describing and illustrating the parameter list of an alert rule as including an action that may be edited; para. 81 and Fig. 13, describing a value entered using the action control as corresponding to a text field indicated by an alert proposed action shown after generation of an alert based on the corresponding alert rule; and paras. 62 and 66 and Fig. 13, describing and illustrating the alert description window including a displayed alert proposed action).
Regarding Claim 26, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches the method of Claim 1, wherein the interactive element comprises at least one of a button or a check-box to permit the first patient to signify a choice with respect to the action item (see, e.g., Lueckhoff, paras. 23, 25, 37, 42, and 51 and Fig. 4A, describing customizable alert configuration information processed by an alert modeler in order to provide a navigable alert that allows user selection to display additional information such as contextual information or to navigate to additional information, para. 58, describing embodiments in which an alert includes features such as a navigational link and related information that allows navigation to a navigation destination when the user selects a navigable alert at run time.  Note that an interactive link can be viewed as a button and anticipates the alternative language of the claim.  One of ordinary skill in the art would have been motivated to implement an interactive element comprising at least one of a button or a check-box under the same rationale as provided in the discussion of Claim 1 above).
Regarding Claim 27, Gawlick as modified by Rothschild, Lueckhoff, and Lara teaches a non-transitory computer readable storage medium corresponding to the method of Claim 24.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed June 21, 2022, have been fully considered but are generally moot in view of the new grounds of rejection.  To the extent the arguments still apply given the new grounds of rejection, they are not persuasive as discussed below.  Note that limitations regarding an interactive element in the alert to permit the first patient to interact with the alert with respect to the action item, wherein the action item indicates that the first patient is to update patient information, and wherein the interactive element in the alert is configured to permit the first patient to interact with the alert to update the patient information are rendered obvious over the teachings of newly added references Lueckhoff and Lara in combination with the other applied references.
Applicant argues on pages 13 and 14 of the Amendment (pages 3 and 4 of the Remarks) that Lueckhoff fails to teach or suggest limitations including “an action element configured to permit the user to select an action item to be communicated, to the first patient, with an interactive element in the alert to permit the first patient to interact with the alert with respect to the action item, wherein the action item indicates that the first patient is to update patient information, and wherein the interactive element in the alert is configured to permit the first patient to interact with the alert to update the patient information,” arguing that Lueckhoff only allows a recipient to receive additional information.  Although potentially moot in view of the rejection under 35 USC 112(a) as discussed above and although partially moot in view of the teachings of newly added reference Lara, Applicant’s argument in relationship to Lueckhoff is inconsistent with the understanding of one of ordinary skill in the art and inconsistent with a broadest reasonable interpretation of the language “interact with the alert to update the patient information.”  One of ordinary skill in the art would understand that an arbitrary link in an alert that opens a browser could lead a user to an interactive webpage where a user might enter information.  Similarly, interaction with a link in an alert to visit another user interface to perform an action such as an update can be viewed as representing an “interactive element in the alert … configured to permit [a user] to interact with the alert to update … information” as claimed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Bourke et al., U.S. Patent Application 2014/0047323 A1 (published Feb. 13, 2014), teaching an alert comprising a button; and Austin et al., U.S. Patent Application 2018/0122499 A1 (published May 3, 2018), teaching methods in which an alert is sent to indicate that patient information needs to be updated.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/2/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174